Citation Nr: 0527560	
Decision Date: 10/12/05    Archive Date: 10/25/05

DOCKET NO.  02-15 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an assignment of an initial evaluation in 
excess of 70 percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	National Veterans Organization 
of America, Inc.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Houston, Texas, which granted service connection for post-
traumatic stress disorder (PTSD) and assigned an initial 
rating of 50 percent.  The Board initially reviewed this 
matter in November 2003, at which time the Board remanded the 
appeal to the RO for additional development.  By an April 
2005 rating decision, the RO granted an increased rating of 
70 percent for PTSD from the date of claim.  Because the 
applicable schedular criteria provide for a maximum rating of 
100 percent, and the veteran has not expressly limited his 
appeal, the increase to 70 percent does not resolve the 
appeal.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2004); AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  

A review of the record indicates the RO fully complied with 
all Remand instructions; accordingly, the Board may proceed 
with appellate review.  See Stegall v. West, 11 Vet. App. 268 
(1998).    

In accordance with Fenderson v. West, 1 Vet. App. 119 (1999), 
the issue in this case has been rephrased to reflect that the 
veteran is appealing the initial evaluation assigned for his 
service-connected PTSD.


FINDINGS OF FACT

The veteran's PTSD is manifested by total occupational and 
social impairment.  


CONCLUSION OF LAW

The schedular criteria for assignment of an initial 
evaluation of 100 percent for PTSD have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.3, 4.6, 
4.7, 4.130, Diagnostic Code 9411 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

FACTUAL BACKGROUND

VA outpatient records dated from June 2001 to February 2002 
show that the veteran entered the SATU program in June 2001 
and was discharged in July.  The diagnosis was alcohol and 
nicotine dependence.  On examination upon admission, the 
veteran was alert, cooperative, and euthymic, with 
constricted affects.  Sensorium was clear; there was no 
evidence of psychosis, or suicidal and homicidal ideation.  
Findings on the mental status examination were the same at 
time of discharge, except the veteran's affect was 
appropriate.  His GAF (Global Assessment of Functioning 
Scale) score was 50 on admission and 60 upon discharge.  
Immediately following his discharge, the veteran entered a 
contract halfway house.  One of the conditions of the halfway 
house is for residents to seek employment.  Notes indicate 
that the veteran's pursuit of employment was found to be 
inadequate and he was discharged.  The veteran was admitted 
into HCHV (Health Care for Homeless Veterans Program) in 
September 2001.  

Notes from the Vet Center indicate that he was referred by VA 
Medical Center in San Antonio upon his discharge from a 28-
day substance abuse program.  On his intake mental status 
evaluation, the veteran was neat in appearance. He was 
oriented to time, place, and person.  His manner was friendly 
and cooperative.  His speech was rapid and pressured.  His 
memory was normal.  Judgment was impaired.  The veteran 
indicated suicidal thought by history.  The veteran's GAF 
upon intake into the Vet Center was assessed as 41.  A note 
in October 2001 indicates he was learning computer skills at 
the Salvation Army.

An HCHV note dated in January 2002 states that the veteran 
often signed out to go to the mall all day.  The veteran's 
explanation as to what he did there all day was described as 
"vague."  An entry from February 2002 indicates the veteran 
had believed that employment would prevent approval of 
disability so he decided not to work.  The note reflected 
that the veteran was living with a friend.

In July 2002, the veteran underwent a VA compensation and 
pension examination (C&P examination) for an initial 
evaluation for PTSD.  Subjective complaints included 
recurrent intrusive, distressing recollections of combat 
experiences, frequent recurrent nightmares, flashbacks, 
avoidance of things that remind him of combat experiences, 
feelings of detachment and estrangement, restricted range of 
affect, inability to get close to people, persistent 
difficulty with sleeping, irritability with outburst anger, 
very persistent hypervigilance, prominent startle response, 
difficulty concentrating and maintaining attention, and past 
heavy use of alcohol.  The veteran reported that he had been 
hospitalized for alcohol dependence in June 2001, but had 
never been hospitalized for PTSD.  He stated that he 
currently received psychotherapy at the Vet Center and was 
currently receiving no psychoactive medications.  He denied a 
history of assaultiveness or suicide attempts.  He reported 
that he has few friends except on a very superficial basis.  
The veteran has no defined activities or leisure pursuits.  

On examination the veteran was oriented to person, place, 
time, memory, and recall.  The veteran had difficulty keeping 
focus of concentration, but there was no definite memory 
disturbance.  Thoughts were organized, coherent, and logical.  
The veteran reached a goal of thought, but sometimes lost his 
trail.  Speech patterns were normal.  There were no delusions 
or hallucinations.  Mood was dysphoric; affect was congruent.  
The veteran denied suicidal or homicidal thoughts.  He 
described no obsessive or ritualistic behavior.  He denied 
panic attacks.  The veteran did not describe periods of 
depression, but did indicate some impulse control problems in 
the past.  The examiner diagnosed PTSD and assessed a GAF of 
48.  He opined that as a result of his PTSD, the veteran has 
extreme damage to social and interpersonal relationships and 
recreation pursuits, as well as diminished ability of 
performance in employment, family role functioning, and 
routine self-care.

In March 2004, the veteran underwent a C&P examination for 
PTSD and a social industrial summary.  The veteran's 
subjective complaints upon examination were flashbacks, 
extreme social isolation, and feelings of alienation from the 
world around him.  The veteran reported that he has not 
worked since his involvement in an automobile accident in 
2000.  The veteran stated he does not work because of fears 
that people will be against him and he does not belong; the 
examiner found these explanations as to why he does not work 
to be vague.  The veteran reported that he has no friends.  
He stated that he spends his days at the library "playing 
with the computer," going to the Gulf to watch the water and 
think, and people watching at the mall without any 
interaction.  On examination the veteran was oriented to 
person, place, and time.  His mood was depressed, which was 
manifested by social isolation and a decrease in energy, 
motivation, and appetite.  His memory was intact for recent 
and remote events.  His thought processes were not always 
clear and goal-oriented.  He communicated in a vague and 
circumstantial manner.  Speech was slow and circumstantial.  
There was no clear evidence of delusional material.  The 
veteran denied homicidal or suicidal thoughts and obsessive 
or ritualistic behavior.  He also denied panic attacks.  The 
veteran is able to maintain minimal personal hygiene and 
other basic activities of daily living.  There was no 
impairment of impulse control.   

The examiner concluded that combat trauma has caused severe 
impairment in social and occupational functioning.  He 
assessed the veteran's GAF at 45.  The examiner found the 
veteran's social and occupational functioning is similar to 
that seen on the last examination, with a possible increase 
in the sense of alienation from the world around him.  He 
also noted that the veteran lacks the motivation or energy to 
work.

The report of the Social Industrial Summary indicates the 
veteran had 11 years of education and does not have a GED.  
The examiner found the veteran has a productive and 
industrious work history up until an automobile accident in 
2000.  The veteran drank heavily, but was able to perform his 
job requirements.  In some cases the veteran had problems 
with management and supervisors.  He reported that he would 
easily lose his cool and become angry and upset.  The veteran 
also reported that he has few friends since most of his 
friends drink socially and he does not need the temptation. 
The examiner opined that the veteran continues to suffer from 
PTSD symptoms, which would most certainly play a major role 
in the job market.

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the current level of disability.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. §4.1 (2004).  To determine the current level of 
impairment, the disability must be evaluated in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2 (2004).  Where there is a question 
as to which of two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7.  
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim, it is allowed.  Id.  

The veteran's PTSD disability has been evaluated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2004) (Post-
traumatic stress disorder) as 50 percent disabling, and then 
increased to 70 percent as previously noted.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance or hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is provided where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  

The relevant medical evidence includes reports of VA 
psychiatric examinations performed in recent years with GAF 
scores.  GAF stands for global assessment of functioning, 
which under the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994) (DSM-IV), reflects the 
psychological, social, and occupational functioning of those 
with psychiatric disability on a hypothetical continuum of 
mental health- illness.  The nomenclature in DSM IV has been 
specifically adopted by VA in the evaluation of mental 
disorders.  38 C.F.R. § 4.125, 4.130 (2005).  A 55-60 GAF 
score indicates moderate difficulty in social, occupational, 
or school functioning.  Carpenter v. Brown, 240, 242 (1995).  
A GAF of 50 is defined as 'Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social occupational, or school 
functioning (e.g. no friends, unable to keep a job)."  
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  In his 
concurring opinion in Brambley v. Principi, 17 Vet. App. 20 
(2003), Judge Steinburg noted that a GAF of 40 signifies 
considerably greater occupational impairment than a GAF of 
50.

ANALYSIS

The Board finds that the relevant clinical evidence, to 
include reports of psychiatric examinations performed in 
recent years and a VA social industrial survey, reveal PTSD 
symptomatology, GAF scores and opinions that more nearly 
approximate  the criteria for a 100 percent scheduler rating.  
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  For example, 
the July 2002 VA psychiatrist who examined the veteran noted 
"extreme damage to social and interpersonal relationships 
and recreation pursuits". All of the clinicians who have 
evaluated the veteran in recent years have opined that the 
veteran's PTSD results in a significant employment handicap 
which, for all practical purposes, precludes the veteran from 
working.  Indeed, VA has already conceded that the veteran's 
sole service-connected disability, PTSD, precludes employment 
consistent with his education and employment experience.  
(April 2005 RO decision granting a total compensation rating 
bases upon individual unemployability.)  

While the several psychiatric examinations in recent years 
have not revealed many of the symptoms listed in the 
applicable rating criteria for a 100 percent rating for PTSD, 
symptoms recited in the criteria in the rating schedule for 
evaluating mental disorders are "not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating."  Mauerhan v. Principi, 
16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an 
increased rating, the adjudicator must consider all symptoms 
of a claimant's service-connected mental condition that 
affect the level of occupational or social impairment.  Id. 
at 443.  In this case, the disability picture presented by 
the evidence overall, to include psychiatric symptomatology 
and GAF scores, more nearly approximates total occupational 
and social impairment.  Accordingly, an initial rating of 100 
percent for PTSD is warranted.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411.  


ORDER

Assignment of an initial evaluation of 100 percent for post-
traumatic stress disorder is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


